Case 2:19-cv-12515-KM-ESK Document 32 Filed 10/18/19 Page 1 of 6 PageID: 262




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

 CHRISTOPHER TERRANOVA, As a parent
 and a legal guardian of his minor
 children, C.T. and G.T.,



                                Plaintiff   Civil Action No.

                                            2:19-cv-12515-JMV-JAD
                 -against-
                                            Hon. Joseph A. Dickson, USMJ
 BOROUGH OF HASBROUCK HEIGHTS,
 HASBROUCK HEIGHTS SCHOOL DISTRICT          JOINT DISCOVERY PLAN
 POLICE CHIEF MICHAEL COLANERI in his
 individual and official capacities,
 OFFICER HAROLD VAN WINKLE, in his
 individual and official capacities,
 DR. MATTHEW HELFANT, in his
 individual and official capacities,

                              Defendants.


1.   Set forth a brief description of the case, including the causes
     of action and defenses asserted:


Plaintiff:

Plaintiff Christopher Terranova filed this action on behalf of his
minor children, C.T. and G.T., on May 14, 2019. C.T. and G.T. were
at all times material students assigned to Lincoln Elementary
School, within the Hasbrouck Heights School District. The
defendants are the Hasbrouck Heights School District (HHSD), HHSD
Superintendent Matthew Helfant, the Borough of Hasbrouck Heights
(“Borough”), Borough Police Chief Michael Colaneri, and Borough
Class III Police Officer Harold Van Winkle.

Plaintiff alleges that Defendant Van Winkle used excessive force
under the Fourth Amendment against Plaintiff’s minor children
while assigned to Lincoln Elementary. Plaintiff thus brings claims
under 42 U.S.C. 1983 and the parallel New Jersey Civil Rights Act
against all defendants.
Case 2:19-cv-12515-KM-ESK Document 32 Filed 10/18/19 Page 2 of 6 PageID: 263



The claim against Van Winkle is for excessive force. The claims
against the School District, its superintendent, the Borough, and
its police chief arise out of their respective failure to
supervise, train, or discipline Van Winkle, under the Fourth and
Fourteenth Amendments, even in the face of multiple incidents of
excessive force and improper conduct towards students.

Defendant: Borough of Hasbrouck Heights and Police Chief Michael
Colaneri

Plaintiffs allege that this is an excessive force case against a
retired police officer Harold Van Winkle (represented by Albert
Buglione, Esq.) who was serving in his capacity as a school officer
when this incident occurred.    Plaintiffs are minors who alleged
that the officer used excessive force in reprimanding them.
Defendants deny all of these allegations.

Defendants: Hasbrouck     Heights    School   District   and Dr.    Matthew
Helfant

Plaintiff alleges that the civil rights of his two children, C.T.
and G.T., were violated by Defendant, Officer Harold Van Winkle,
by the alleged use of excessive force at Lincoln Elementary School
where the minors were students.      The claims against the school
district and its Superintendent, Dr. Helfant, are strictly based
upon Section 1983 (and the New Jersey Civil Rights Act) governmental
(Monell) liability and supervisory liability, primarily alleging a
failure to train. However, Officer Van Winkle was not a district
employee; rather, he was employed by the Hasbrouck Heights Police
Department and subject to its rules, regulations, and training.
Defendants deny liability and have filed a 12(b)(6) motion to
dismiss, which is currently pending.

2.   Have settlement discussions taken place?         Yes_____ No_X___

     If so, when?_____________________________________________

     (a) What was plaintiff’s last demand?

           (1) Monetary demand: $___n/a____
           (2) Non-monetary offer _________

     (b)   What was defendant’s last offer?

           (1) Monetary demand: $___n/a_____
           (2) Non-monetary offer: _________
Case 2:19-cv-12515-KM-ESK Document 32 Filed 10/18/19 Page 3 of 6 PageID: 264



3.   The parties [have _____ have not __X__] exchanged the
information required by Fed. R. Civ. P. 26(a)(1). If not, state
the reason therefor.

     The parties are in the process of gathering documents and
     drafting their initial disclosures to be finalized.

4.   Describe any     discovery     conducted   other    than     the    above
     disclosures.     None yet.

5.   Generally, dispositive Motions cannot be filed until the
     completion of discovery. Describe any Motions any party may
     seek to make prior to the completion of discovery. Include
     any jurisdictional Motions and Motions to Amend.

     Defendants Hasbrouck Heights School District and Dr. Helfant
     filed a motion to dismiss pursuant to Rule 12(b)(6), and the
     motion has a current return date of October 21, 2019.

6.   The parties proposed the following:

     (a)   Discovery is needed on the following subjects:

               i.   The happening of the alleged incidents;

             ii.    Officer Van     Winkle’s    employment      history    and
                    training;

            iii.    Defendants’ knowledge       regarding       the     alleged
                    incidents; and

             iv.    All damages claimed by plaintiff.

               v.   Monell claims

     (b)   Should discovery be conducted in phases?      Once fact
           discovery is completed, an interim settlement conference
           may be fruitful to determine the relative positions of
           the parties and whether early dispute resolution is
           possible before significant costs are expended on
           experts.

           Plaintiff believes that a settlement conference may be
           fruitful after most if not all discovery has been
           completed.

     (c)   Number of fact; then expert Interrogatories by each party
           to each other party:___25___________
Case 2:19-cv-12515-KM-ESK Document 32 Filed 10/18/19 Page 4 of 6 PageID: 265



     (d)   Number of Depositions to be taken by each party:

           Plaintiff’s Position: 10

           Defendants’ Position: 5

     (e)   Plaintiff’s expert report due on 10/15/20.

     (f)   Defendant’s expert report due on 11/30/20.

     (g)   Motions to Amend or to Add Parties to be filed by
           _12/15/19.

     (h)   Dispositive motions to be served within _30_ days of
           completion of discovery.

     (i)   Factual discovery to be completed by 8/15/20.

     (j)   Expert discovery to be completed by 12/31/20.

     (k)   Set forth any special discovery mechanism or procedure
           requested,   including data   preservation  orders  or
           protective orders:

           As this matter involves individuals who are minors,
           including those who may not be a party to the action, it
           may be necessary for the court to enter an order that
           permits the release of student records and enter a
           discovery confidentiality order with respect to such
           documents and testimony about the minor individuals.

     (l)   A pretrial conference my take place on _________________.

     (m)   Trial by jury or non-jury Trial? Jury

     (n)   Trial date: To be determined_________________________.

7.   Do you anticipate any discovery problem(s)Yes__X____No ___
      If so, explain.

     Defendants: If there are any police reports or investigations
     involving minors, a court order may be needed to release any
     records   maintained   by  the   police   department   and/or
     prosecutor’s office.

     Plaintiff:   Plaintiff      is   amendable     to   an   Appendix    S
     confidentiality order.
Case 2:19-cv-12515-KM-ESK Document 32 Filed 10/18/19 Page 5 of 6 PageID: 266



8.   Do you anticipate any special discovery needs (i.e.,
     videotape/telephone depositions, problems with out-of state
     witnesses or documents, etc.)? Yes______ No __x_____
     If so, explain.

9.   State whether this case is appropriate for voluntary
     arbitration (pursuant to L.Civ.R 201.1 or otherwise),
     mediation   (pursuant  to   L.Civ.R  301.1   or  otherwise),
     appointment of a special master or other special procedure.
     If not, explain why and state whether any such procedure may
     be appropriate at a later time (i.e., after exchange of
     pretrial disclosures, after completion of depositions, after
     disposition of dispositive motions, etc.)

     This matter is appropriate for non-binding methods of ADR.
     Plaintiff believes that this should not take place until after
     most – if not all – fact discovery is completed.


10. Is this case appropriate for bifurcation?           Yes__X___ No____

     The civil rights claims against the governmental agencies,
     Dr. Helfant, and Chief Colaneri should be severed from the
     claims against Officer Van Winkle because proof of a
     constitutional violation against the individual officer (Van
     Winkle) is required before bringing a claim against the
     municipalities. See City of Los Angeles v. Heller, 475 U.S.
     796, 799, 106 S. Ct. 1571 (1986).
     Plaintiff objects to bifurcation.

11. We [do____ do not x ] consent to the trial being conducted by
    a Magistrate Judge.
Case 2:19-cv-12515-KM-ESK Document 32 Filed 10/18/19 Page 6 of 6 PageID: 267



Respectfully submitted,


s/ Ryan M. Lockman
Ryan M. Lockman, Esq.
Attorney for Plaintiff



s/ Anthony P. Seijas
Anthony P. Seijas, Esq.
Cleary Giacobbe Alfieri Jacobs LLC
Attorney for Defendants,
Borough of Hasbrouck Heights and
Police Chief Michael Colaneri


s/ Albert C. Buglione
Albert C. Buglione, Esq.
Attorney for Defendant, Officer
Harold Van Winkle


s/ Jeffrey L. Shanaberger
Jeffrey L. Shanaberger, Esq.
Attorney for Defendants,
Hasbrouck Heights School District
and Dr. Matthew Helfant
